SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1387
CA 12-00937
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


CHARTER SCHOOL FOR APPLIED TECHNOLOGIES,
DOMINIQUE WILSON, AS PARENT AND NATURAL
GUARDIAN OF MICHAEL EPPERSON, AN INFANT,
AND TONYA ROBINSON, AS PARENT AND NATURAL
GUARDIAN OF NOELLE CLARK, NAILAH ROBINSON,
AND LAYLA ROBINSON, INFANTS,
PLAINTIFFS-RESPONDENTS,

                      V                           MEMORANDUM AND ORDER

BOARD OF EDUCATION FOR CITY SCHOOL DISTRICT
OF CITY OF BUFFALO, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


HISCOCK & BARCLAY, LLP, BUFFALO (JAMES P. MILBRAND OF COUNSEL), FOR
DEFENDANT-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, BUFFALO (LISA A.
COPPOLA OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Erie County (John A.
Michalek, J.), entered March 30, 2012. The judgment awarded
plaintiffs the sum of $6,873,646.91 against defendant.

     It is hereby ORDERED that the judgment so appealed from is
unanimously vacated without costs, the amended order entered March 5,
2012 is modified on the law by denying those parts of plaintiffs’
motion with respect to the first and second causes of action in their
entirety and by granting defendant summary judgment dismissing the
first cause of action, and as modified the amended order is affirmed
and the matter is remitted to Supreme Court, Erie County, for a trial
on the issue of liability.

     Same Memorandum as in Charter School for Applied Tech. v Board of
Educ. for City School Dist. of City of Buffalo ([appeal No. 1] ___
AD3d ___ [Apr. 26, 2013]).




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court